Exhibit 10.1


Whitney Holding Corporation


PERFORMANCE-BASED  RESTRICTED  STOCK  UNIT  AGREEMENT


Non-transferable


G R A N T   T O


(“Grantee”)


by Whitney Holding Corporation (the “Corporation”) of
Performance-Based Restricted Stock Units (the “Units”) representing the right to
receive, on a one-for-one basis, shares of the Corporation’s no par value common
stock (“Shares”), pursuant to and subject to the provisions of the Whitney
Holding Corporation 2007 Long-Term Compensation Plan (the “Plan”) and to the
terms and conditions set forth on the following pages of this award agreement
(this “Agreement”).


The target number of Units subject to this award is _________ (the “Target
Award”).  Depending on the Corporation’s composite percentile ranking as
compared to a select group of Peer Banks listed in Exhibit B in the categories
of Total Shareholder Return (“TSR”) and Return on Equity (“ROE”) for the
three-year period ending December 31, 2010, Grantee may earn up to 200% of the
Target Award, in accordance with the performance matrix attached hereto as
Exhibit A.


By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan, and to acknowledge that he or she has
received a copy of the Plan and the Plan’s Prospectus.  Grantee further agrees
that the Committee shall not be liable for any determination made in good faith
with respect to the Plan or the terms of this Agreement.


IN WITNESS WHEREOF, Whitney Holding Corporation, acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.


WHITNEY HOLDING CORPORATION
 
 
 
By: ­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
 
Grant Date:  June 24, 2008
 
 
 
Accepted by Grantee:




 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS


1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.  In
addition, for purposes of this Agreement:


(i)
Total Shareholder Return (“TSR”) and Return on Equity (“ROE”) are non-GAAP
financial measures for the Corporation for a given year.  ROE is reflected in
the Corporation’s year-end earnings release and TSR will be determined by
applying a standard calculation methodology.



(ii)
Performance Cycle means the period beginning on January 1, 2008 and ending on
December 31, 2010, or, if a Change in Control occurs prior to December 31, 2010,
the period beginning on January 1, 2008 and ending on the December 31 next
preceding the date of the Change in Control.



(iii)
Peer Banks, for each year in the Performance Cycle, means the bank peer group
designated on Exhibit B attached hereto.



(iv)
Prorated Target Award means, in the case of Grantee’s termination prior to the
Vesting Date due to death, Disability, Retirement or involuntary severance
without Cause, the Target Award multiplied by a fraction, the numerator of which
is the number of days elapsed from the Grant Date to the date of such
termination of employment and the denominator of which is 1095.



(v)
Vesting Date means the earlier of June 24, 2011 or the occurrence of a Change in
Control.



2.           Vesting of Units.  The Units subject to the Target Award (or the
Prorated Target Award, if applicable) will be adjusted based on the performance
of the Corporation as provided on Exhibit A attached hereto, and will vest and
become nonforfeitable on the Vesting Date, provided that Grantee is employed by
the Corporation or any of its Affiliates on the Vesting Date or has incurred a
prior termination of employment due to death, Disability, Retirement or
involuntary severance without Cause.  If Grantee’s employment terminates prior
to the Vesting Date for any reason other than Grantee’s death, Disability,
Retirement or involuntary severance without Cause, Grantee shall forfeit all
right, title and interest in and to the Units as of the date of such termination
and the Units will be reconveyed to the Corporation without further
consideration or any act or action by Grantee.  Any Units that fail to vest in
accordance with the terms of this Agreement will be forfeited and reconveyed to
the Corporation without further consideration or any act or action by Grantee.


3.           Conversion to Shares.  Subject to the following sentence, the Units
that vest will be converted to actual Shares (one Share per vested Unit) as soon
as practicable after the Vesting Date (the “Conversion Date”), but in no event
later than December 31 of the year in which the Vesting Date occurs.  Shares
will be registered on the books of the Corporation in Grantee’s name as of the
Conversion Date and delivered to Grantee as soon as practical thereafter, in
certificated or uncertificated form, as Grantee shall direct.



- 2 -


 
 

--------------------------------------------------------------------------------

 

4.           Dividend Equivalents.  If and when cash dividends or other cash
distributions are declared with respect to the Shares while the Units are
outstanding, the dollar amount of such dividends or distributions (“Dividend
Equivalents”) with respect to the number of Shares then underlying the Target
Award (or the Prorated Target Award, if applicable) will be paid to Grantee in
the form of cash, or if made available by the Corporation and at the election of
Grantee, reinvested under a stockholder investment service agreement on the date
such dividend or distribution is paid to shareholders of the
Corporation.  Shares purchased with reinvested dividends shall not be
restricted, and are not subject to the performance-based aspects of this
Agreement.  Grantee shall have no right to Dividend Equivalents with respect to
Units that are forfeited, or with respect to any Units in excess of the Target
Award (or the Prorated Target Award, if applicable).


5.           Restrictions on Transfer and Pledge.  No right or interest of
Grantee in the Units or in any Dividend Equivalents may be pledged, encumbered,
or hypothecated or be made subject to any lien, obligation, or liability of
Grantee to any other party other than the Corporation or an Affiliate.  Neither
the Units nor any accumulated Dividend Equivalents may be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.


6.           Limitation of Rights.  The Units do not confer to Grantee or
Grantee’s Beneficiary, executors or administrators any rights of a stockholder
of the Corporation unless and until Shares are in fact issued to such person in
connection with the Units.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Corporation or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Corporation or any Affiliate.  This Award is not a promise
that additional awards will be made to Grantee in the future.


7.           Payment of Taxes.  The Corporation or any Affiliate employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the vesting
or settlement of the Units or Dividend Equivalents.  The withholding requirement
may be satisfied, in whole or in part, at the election of the Corporation’s
Chief Financial Officer, by withholding from the settlement of the Units Shares
having a fair market value on the date of withholding equal to the minimum
amount (and not any greater amount) required to be withheld for tax purposes,
all in accordance with such procedures as the Chief Financial Officer
establishes.  The obligations of the Corporation under this Agreement will be
conditional on such payment or arrangements, and the Corporation, and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.



- 3 -


 
 

--------------------------------------------------------------------------------

 

8.           Restrictions on Issuance of Shares.  If at any time the Committee
shall determine in its discretion, that registration, listing or qualification
of the Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


9.           Plan Controls.  The terms contained in the Plan shall be and are
hereby incorporated into and made a part of this Agreement and this Agreement
shall be governed by and construed in accordance with the Plan.  Without
limiting the foregoing, the terms and conditions of the Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Units, are subject to adjustment as provided in Article V
of the Plan.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall be controlling and determinative.


10.           Notice.  Notices and communications hereunder must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Corporation
must be addressed to Whitney Holding Corporation, 228 St. Charles Avenue, New
Orleans, LA 70130; Attn: General Counsel, or any other address designated by the
Corporation in a written notice to Grantee.  Notices to Grantee will be directed
to the address of Grantee then currently on file with the Corporation, or at any
other address given by Grantee in a written notice to the Corporation.



- 4 -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


General


The Units will vest and become nonforfeitable on Vesting Date, based on the
Corporation’s composite percentile ranking in TSR and ROE within a group of Peer
Banks over the Performance Cycle, as described below, and provided that Grantee
is employed by the Corporation or any of its Affiliates on the Vesting Date or
has incurred a prior termination of employment due to death, Disability,
Retirement or involuntary severance without Cause.  If Grantee’s employment
terminates prior to the Vesting Date due to death, Disability, Retirement or
involuntary severance without Cause, the Target Award will be adjusted to the
Prorated Target Award, but conversion of the Units to Shares in that event will
not occur until the normal Conversion Date, and will be based on actual
performance through the Performance Cycle.


Performance Measurement Formula
As soon as practical after the end of each calendar year of the Performance
Cycle, (i) the Committee will certify the Corporations TSR and ROE for that year
against similar performance results for each Bank comprising the 2008 Peer Bank
Group and a percentile ranking will be determined in each performance category
for the year; (ii) using annual percentile rankings in each performance category
for the three calendar years comprising the Performance Cycle, an average
percentile ranking for each performance category shall be calculated; (iii) the
average percentile ranking in the TSR performance category shall be weighted 60%
and the average percentile ranking in the ROE performance category shall be
weighted 40%; (iv) the weighted result in each performance category shall be
added together.  As soon as practical after the end of the Performance Cycle,
the Committee shall certify the Corporations average composite percentile
ranking over the entire Performance Cycle and determine the number of Units
(expressed as a percentage of Grantee’s Targeted Award, or Prorated Target Award
if applicable) that will vest on the Vesting Date and be converted to shares of
Common Stock on the Conversion Date, in accordance with the  table which appears
on the following page:



- 5 -


 
 

--------------------------------------------------------------------------------

 

(Exhibit A continued)


PERFORMANCE BASED RESTRICTED STOCK UNIT
PERFORMANCE ADJUSTMENT MATRIX


3-Yr Percentile Rank
% of Target
90 to 100
200
88
195
86
190
84
185
82
180
80
175
78
170
76
165
74
160
72
155
70
150
68
145
66
140
64
135
62
130
60
125
58
120
56
115
54
110
52
105
50
100
48
94
46
88
44
82
42
76
40
70
38
64
36
58
34
52
32
46
30
40
28
34
26
28
25
25
<25
0



Change in Control:  Notwithstanding the above, upon the occurrence of a Change
in Control, the Performance Cycle will be deemed to have terminated as of the
December 31 next preceding the date of the Change in Control, and the Units will
be deemed earned and vested at the higher of the Target Award (or Prorated
Target Award, if applicable) or the number of Units that would have been earned
based on the Corporation’s actual TSR and ROE performance during such shortened
Performance Cycle.



- 6 -


 
 

--------------------------------------------------------------------------------

 



Exhibit B




2008
WNB PEER BANK GROUP


BANK NAME
     TICKER
 
ASSET SIZE *
Synovus Financial Corp
SNV
    33,018  
The Colonial BancGroup, Inc.
CNB
    25,976  
Associated Banc-Corp
ASBC
    21,592  
BOK Financial Corporation
BOKF
    20,840  
Webster Financial Corp.
WBS
    17,202  
First Citizens BancShares, Inc.
FCNCA
    16,212  
Commerce Bancshares, Inc.
CBSH
    16,205  
TCF Financial Corporation
TCB
    15,977  
Fulton Financial Corporation
FULT
    15,923  
City National Corporation
CYN
    15,889  
The South Financial Group Inc.
TSFG
    13,878  
Citizens Republic Bancorp, Inc.
CRBC
    13,506  
Cullen/Frost Bankers, Inc.
CFR
    13,485  
BancorpSouth, Inc.
BXS
    13,190  
Susquehanna Bancshares, Inc.
SUSQ
    13,078  
Valley National Bancorp
VLY
    12,749  
Wilmington Trust Corp
WL
    11,486  
FirstMerit Corporation
FMER
    10,401  
Wintrust Financial Corp
WTFC
    9,369  
UMB Financial Corp
UMBF
    9,343  
Trustmark Corporation
TRMK
    8,967  
United Community Banks Inc
UCBI
    8,207  
First Midwest Bancorp, Inc.
FMBI
    8,092  
Hancock Holding Company
HBHC
    6,056  



                                                                               
* billion
 


 
 - 7 -
 
 
 
 
